Citation Nr: 0212359	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-02 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for nicotine dependence.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In July 2002, the veteran testified at the 
RO in a videoconference hearing before the undersigned Member 
of the Board in Washington, D.C.  

Other issues

During the July 2002 hearing, the veteran testified that he 
has a pulmonary disability which he believes was incurred or 
aggravated in service.  That issue is not currently before 
the Board on appeal.  On review of the record, the Board 
notes that in a March 1998 rating decision, the RO denied 
service connection for pulmonary sarcoidosis and in a rating 
decision in December 1998 the RO denied service connection 
for chronic obstructive lung disease.  In addition, in a 
rating decision dated in February 1999 the RO again denied 
service connection pulmonary sarcoidosis and chronic 
obstructive lung disease.  Although the RO notified the 
veteran of each of these decisions and informed him of his 
appellate rights with respect to each issue, the veteran did 
not file a timely notice of disagreement with any of these 
decisions.  The Board is without jurisdiction to decide those 
claims.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2001). [appellate review is 
initiated by timely filed notice of disagreement]; see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  If the 
veteran wishes to reopen his claim for service connection for 
a pulmonary disability, he should contact the RO.

At the hearing, the veteran indicated that he intended to 
file a claim for service connection for diabetes as due to 
exposure to herbicides in service and was going to file 
claims for service connection for hypertension and congestive 
heart failure secondary to diabetes.  Those issues are not 
currently before the Board.  

FINDING OF FACT

The medical and other evidence of record does not demonstrate 
that the veteran is nicotine dependent or has been diagnosed 
as having nicotine dependence.  


CONCLUSION OF LAW

Service connection for nicotine dependence is not warranted.  
38 U.S.C.A. § 1101 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for nicotine 
dependence. 

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  Thereafter, the Board will analyze the 
veteran's claim and render its decision.  

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The RO initially denied entitlement to service connection for 
nicotine dependence by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The current standard of review for all claims is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In the September 2001 supplemental statement of the case the 
RO denied service connection based on the substantive merits 
of  the claim, based on the standard of review articulated in 
the standard of review section of this decision.  The Board 
finds, therefore, that the RO has adjudicated the veteran's 
claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

Review of the record shows that in a January 1998 letter, the 
RO outlined in full detail exactly what the veteran needed to 
do with respect to his claim for service connection for 
nicotine dependence.  The letter explained to the veteran 
that if he was claiming that he developed an addiction to 
nicotine in service and that his continued use of tobacco 
products resulted in his current disability, he must provide 
medical evidence of a current disability, medical evidence 
that nicotine dependence arose in service, and medical 
evidence of a relationship between his current disability and 
the nicotine dependence that began in service with continued 
use of tobacco products thereafter.  The RO explained that it 
was not sufficient to provide a generalized medical statement 
or opinion that use of tobacco products is known to 
contribute to or result in the type of disability he was 
claiming.  The RO made clear that a medical statement or 
opinion must be specific to his disability.  

Further, the RO explained that medical evidence is 
documentation of medical disability from a physician or 
medical facility and consists of items such as treatment 
reports, hospitalization records, a physician's opinion 
letter or any other physician's statement or records 
regarding the disability.  In addition to notifying the 
veteran of the medical evidence he needed to submit, the RO 
requested that the veteran complete and enclosed tobacco 
use/nicotine dependence questionnaire.  In addition to the 
foregoing, the RO pointed out that if the veteran provided 
places and dates of treatment at any VA facility, the RO 
would obtain those records.  The RO also explained that the 
veteran should submit private medical evidence, but that if 
the veteran wanted VA to get those records, VA would do so 
provided the veteran completed VA authorization forms so that 
it could obtain the private records.  

In addition to the comprehensive January 1998 letter, in the 
statement of the case the RO explained that the condition of 
nicotine dependence is a medical issue and that lay people 
who knew the veteran were not competent under VA regulations 
to testify as to whether the veteran was nicotine dependent 
while on active duty.  The RO explained that a diagnosis of 
nicotine dependence while on active duty must be made by a 
physician but that it was possible that a physician in 
formulating a diagnosis would take into consideration 
statements from lay people who knew the veteran's tobacco use 
history.  In July 2001, the RO again requested that the 
veteran submit or identify evidence related to his claim, and 
the RO explained how it would assist him in obtaining that 
evidence.  In the September 2001 SSOC, the RO specifically 
referenced the duty to assist regulation, 38 C.F.R. § 3.159.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

The veteran's service medical records have been obtained and 
associated with his VA claims folder.  There are no records 
documenting nicotine dependence because, as indicated below, 
the veteran has never been treated for nicotine dependence.  
Indeed, the veteran has stated that he has not smoked or 
otherwise used tobacco products for a number of years.  Under 
these circumstances, the Board believes that a VA examination 
is not necessary and would constitute a useless expenditure 
of scarce medical resources. 

In July 2002, the veteran testified at the videoconference 
hearing before the undersigned Member of the Board.  The 
veteran testified about his smoking history and about his 
current pulmonary disabilities he contends are related to his 
claimed nicotine dependence.  Subsequent to the hearing, the 
veteran submitted additional evidence, in the form of 
pulmonary function studies, which was received at the Board 
in August 2002.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional evidence that could be obtained 
to substantiate his claim.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by  
military service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  

By its terms, 38 U.S.C. § 1103 is applicable only to claims 
filed after June 9, 1998.  Because the veteran filed his 
claim for service connection nicotine dependence prior to 
that time, the statute does not apply in his case, and prior 
General Counsel opinions permitting service connection based 
on tobacco use during service apply.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where a law  or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the  veteran will 
apply]. 

In 1993, VA's General Counsel held that direct service  
connection of disability may be established if the evidence  
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.  

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38  
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions:  (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  

The Board notes a May 5, 1997 VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14 from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer to all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.  

Analysis

At the outset of its discussion, the Board points out that it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

There is no diagnosis of nicotine dependence of record, 
either during or after service.  Review of the veteran's 
service medical records shows they include no mention of 
tobacco use or diagnosis of nicotine dependence.  Post 
service, there is no evidence of treatment for nicotine 
dependence.  

Moreover, there is no other evidence of current nicotine 
dependence.  The veteran completed a VA smoking questionnaire 
and submitted it to the RO in June 1998.  At that time, he 
indicated that he quit smoking in May 1973.  At his hearing 
in July 2002, the veteran testified that he stopped smoking 
"cold turkey" in about April 1979.  

Based on the history given by the veteran, he last smoked 
more than 20 years ago, and he has neither presented nor 
identified any medical evidence that establishes nicotine 
dependence.  

In this regard, the Board observes that one of the veteran's 
private physicians has stated that the veteran has chronic 
obstructive lung disease which with reasonable medical 
certainty is due to his tobacco use, while another physician 
has said that the veteran's obstructive lung defect could be 
partially attributable to his heavy tobacco use from 1969 to 
1973.  Although the physicians referred to tobacco use by the 
veteran as causally related to current pulmonary disability, 
neither diagnosed the veteran as having nicotine dependence.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service  
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis].  Though requested to do so, the veteran has not 
provided, nor has he identified, any medical evidence 
demonstrating that he has nicotine dependence, which, as 
noted earlier, is an identifiable disease.  See American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  

In summary, review of the record shows that none of the 
elements necessary for a grant of service connection for 
nicotine dependence has been met.  This is because there is 
no medical evidence that the veteran currently has nicotine 
dependence (either active or in remission), nor is there any 
evidence, other than the veteran's assertions, that any 
nicotine dependence had its onset in service.  See Parker v. 
Principi, 15 Vet. App. 407, 411 (2002) [diagnosis and onset 
of nicotine dependence are medical determinations].  

To the extent that the veteran himself is contending that he 
currently has a disability, nicotine dependence, which began 
during service, it is now well-established that a lay person 
without medical training, such as the veteran, is not 
competent to opine on medical matters such as diagnosis, date 
of onset or cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492-95 (1992).  

The Board therefore believes that service connection should 
be denied for nicotine dependence because there is no 
diagnosis of the disease, much less any medical evidence that 
such claimed disability began in service.  The preponderance 
of the evidence is against the claim, and service connection 
may not be granted.  

ORDER

Service connection for nicotine dependence is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

